IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-40477
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RODOLFO URESTI-GARZA,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-97-CR-278-3
                          - - - - - - - - - -
                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Rodolfo Uresti-Garza appeals the sentence he received

following his guilty plea conviction for conspiracy to possess

more than 500 grams of cocaine with intent to distribute it.

Uresti argues that the district erred in increasing his offense

level for obstruction of justice.    The increase was not

erroneous.     See United States v. Como, 53 F.3d 87, 90 (5th Cir.

1995).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-40477
                               -2-

     Uresti also argues that the district erred in refusing to

decrease his offense level for acceptance of responsibility.   The



district court’s refusal was not erroneous.   See United States v.

Calverley, 11 F.3d 505, 514 (5th Cir. 1993), reinstated in part

on reh’g, 37 F.3d 160, 165 (5th Cir. 1994) (en banc).   The

judgment of the district court is

AFFIRMED.